NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-0326-13T3



JESSE L. MICKENS, JR.,
                                     APPROVED FOR PUBLICATION
         Plaintiff-Respondent,
                                         January 7, 2015
    v.
                                       APPELLATE DIVISION

TIMOTHY S. MISDOM and CITY OF
ELIZABETH,

         Defendants-Appellants.

_________________________________________________

         Submitted November 5, 2014 – Decided January 7, 2015

         Before Judges Fisher, Nugent and Accurso.

         On appeal from the Superior Court of New
         Jersey, Law Division, Union County, Docket
         No. L-4050-10.

         LaCorte, Bundy, Varady & Kinsella, attorneys
         for appellants (Richard M. Brockway, of
         counsel and on the brief).

         Michael A. Percario, LLC, attorneys for
         respondent (Christopher F. Struben, on the
         brief).

    The opinion of the court was delivered by

FISHER, P.J.A.D.

    Plaintiff Jesse L. Mickens, Jr., was injured on January 8,

2010, when his automobile was struck by a pick-up truck owned by
defendant City of Elizabeth and operated by defendant Timothy

Misdom.     The parties stipulated defendants' liability and, at

the trial's conclusion, the jury found a permanent injury, as

necessitated      by     N.J.S.A.      59:9-2(d),         and     awarded       plaintiff

$2,400,000 in damages for his disability, impairment, loss of

enjoyment of life, and pain and suffering.                             The trial judge

later denied defendants' motion for a new trial or remittitur,

and   defendants       now   appeal,    arguing,         among    other    things,     the

award was so grossly excessive as to demonstrate a miscarriage

of    justice.     In    deferring      to       the    jury's    assessment      of   the

evidence and the trial judge's "feel of the case," we affirm the

judge's determination that, although high, the verdict was not

shocking to "the judicial conscience," let alone the judge's own

conscience derived from his experiences as a trial judge and

practicing attorney.


                                             I

       In   examining        the    issues       presented,       we    first     briefly

consider    the   evidence         regarding      the    nature    of    the    accident,

plaintiff's injuries, and their impact on his life.

       The jury heard that plaintiff was forty years of age when

the accident occurred.               Plaintiff was         sitting in his parked

vehicle when, as he "leaned over as though to retrieve something

from the floor of the front passenger seat," he felt an impact



                                             2                                   A-0326-13T3
caused by defendants' pick-up truck, which had backed into and

moved plaintiff's vehicle ten to fifteen feet from its former

stopped position.            The trial judge noted in his thorough written

decision, which memorialized the denial of defendants' new trial

motion, that photographs admitted in evidence did not reveal

"severe    damage"      to       either    plaintiff's          vehicle       or    defendants'

truck,    although         the     photographs       depicted         "visible       damage       to

[plaintiff's] vehicle['s] rear end."                        When the police arrived,

plaintiff         declined       medical      attention         but    later       went     to   an

emergency room because of lower back pain.                            He was released the

same day.

       Plaintiff consulted with a chiropractor a few days later.

Treatment provided no relief, and the chiropractor ordered an

MRI   study,       which     was    conducted        on   March       1,    2010,    and     which

revealed      a    herniated        disc   at       L4-5.        Plaintiff         consulted       a

physician         for   pain        management,           and    a     neurosurgeon           soon

recommended disc-removal surgery, which was performed on August

5,    2010.        According       to   the     trial      judge's         written   decision,

plaintiff testified "that the surgery helped somewhat," but "he

lives with persistent back pain and discomfort[.]"                                    Plaintiff

also testified that: he is employed as "a warehouse worker which

[] involve[s] lifting and moving boxes around"; he missed four

weeks of work, but returned to work because he could not afford




                                                3                                         A-0326-13T3
to miss any additional time; at the end of each work day "his

back bothers him significantly, and he cannot do the things he

used    to     do    around        the     house     or      the     things     he     did

recreationally";      and     he    "can    do     very    little      except   rest     on

evenings and weekends so he can try to keep working to support"

his wife and child.               By the time of trial, three years had

elapsed      from   the    date     of     the     surgery      with    no    change     in

plaintiff's daily pain, discomfort and limitations.

       Plaintiff's        wife,     chiropractor          and      neurosurgeon        also

testified, the latter opining that accidents causing even "minor

physical damage," as suggested by the photographs of plaintiff's

vehicle, are not necessarily indicative of the extent of an

occupant's     injuries;      he    concluded       that   plaintiff         sustained    a

permanent injury as a result of the collision.                         As described by

the trial judge, the neurosurgeon testified that "immediately

following the impact the herniated disc may not have been full

blown at that time, but [] the impact caused the physical injury

that evolved to the complete herniation depicted on the MRI less

than 60 days post impact."

       Defendants called a biomechanical engineer                       who testified

that the herniated disc did not result from the collision, which




                                            4                                    A-0326-13T3
he viewed as minor.1      The engineer was not a physician and lacked

the expertise to make a medical diagnosis.                Moreover, as the

trial judge noted, the engineer "conceded on cross-examination

that studies he relied upon to support his opinion [about the

impact] did not involve individuals who were stretched over to

the side as [plaintiff] was in this collision," and the engineer

conceded     "different   body     types    will   respond    differently      to

trauma."

       In    addition,    defendants       elicited    testimony       from    an

orthopedic     surgeon,   who    recognized   plaintiff      had   a   herniated

disc   and    sustained   a     permanent    injury.      This     expert     also

testified that the surgery was necessary and plaintiff will have

problems with which he will have to live.              Although the expert

testified it was "unlikely" the herniated disc resulted from the

collision in question, he could not otherwise account for how it

occurred and acknowledged plaintiff had no history of prior back

injuries.




1
 The engineer relied in part on his belief that plaintiff's
vehicle was in neutral at the time of impact – a fact in
dispute, since plaintiff testified the vehicle was in gear when
the collision occurred.     Because the jury undoubtedly found
plaintiff credible, as did the trial judge, we will assume the
jury also decided this factual question in plaintiff's favor.



                                       5                                A-0326-13T3
                                    II

      In appealing the $2,400,000 judgment entered in plaintiff's

favor and the order denying their motion for a new trial or

remittitur, defendants argue:

            I. THE TRIAL COURT'S INSTRUCTION TO THE JURY
            ON THE AWARD OF DAMAGES FOR PRE-EXISTING
            CONDITION CONSTITUTED REVERSIBLE ERROR.

            II. THE JURY VERDICT AWARDING [PLAINTIFF]
            $2.4 MILLION DOLLARS IS SO GROSSLY EXCESSIVE
            AS TO DEMONSTRATE PREJUDICE[,] PARTIALITY OR
            PASSION AND CONSTITUTES A MISCARRIAGE OF
            JUSTICE.

            III. THE JURY'S DETERMINATION THAT [PLAIN-
            TIFF] SUSTAINED SUBSTANTIAL PERMANENT INJURY
            WAS AGAINST THE WEIGHT OF THE EVIDENCE.

We   find   insufficient   merit   in    Points   I   and   III   to   warrant

further discussion in a written opinion.              R. 2:11-3(e)(1)(E).2

We also reject Point II for the reasons that follow.




2
 We agree with the trial judge's comments in denying the post-
trial motion as to Point I.     The pre-existing-condition jury
instruction was necessary because defense counsel had argued the
possibility that plaintiff had a pre-existing condition in his
opening statement and then cross-examined plaintiff about his
days of playing cornerback for Rahway High School as well as his
employment history, which included lifting heavy items in a
warehouse.    We affirm on this point substantially for the
reasons set forth by the trial judge in his written opinion. We
also reject defendant's Point III not only because the argument
that the verdict was against the weight of the evidence was not
urged in the post-trial motion and thus not cognizable on
appeal, see R. 2:10-1, but also because there was more than
                                                     (continued)


                                    6                                  A-0326-13T3
                                           III

                                            A

       The    legal    principles     that       guide       consideration   of    the

quantum of a jury award were recently thoroughly examined by our

Supreme Court.         Although these principles are easily restated,

their application – as the Court observed in He v. Miller, 207
N.J. 230, 235 (2011) – presents "profound difficulties that our

trial courts and appellate tribunals continue to encounter as

they   seek    to     understand     and    apply      the    concepts   surrounding

remittitur."          The   matter     at       hand   presents     an   interesting

counterpoint to the result ultimately3 reached in He v. Miller.



(continued)
sufficient evidence from which the jury could have found the
collision caused a substantial permanent injury.
3
  Of course, there has yet to be an "ultimate" conclusion in He v.
Miller. A jury previously returned a verdict of $1,000,000 for
the plaintiff's pain and suffering, but the trial judge
determined that any award beyond $200,000 would be excessive and
ordered a remittitur to that amount which, if rejected by the
plaintiff and her husband, whose per quod claim was also
reduced, would result in a new trial.            We reversed and
reinstated the jury verdict, 411 N.J. Super. 15 (App. Div.
2009), but a closely-divided Supreme Court reversed, concluding
we "misappli[ed] . . . settled precedents." 207 N.J. at 236.
Thereafter, the plaintiffs rejected the remittitur, and the
matter was again tried. This time the jury awarded $500,000 in
pain and suffering -- far above what the earlier trial judge had
found to be the outermost limit -- and a different trial judge
with more than thirty years' experience on the bench rejected
the argument that this verdict was excessive, stating, "I wasn't
the least bit shocked by the verdict, not in the least"; we
affirmed. He v. Miller, No. A-1599-12 (App. Div. Sept. 2, 2014)
                                                       (continued)


                                            7                                A-0326-13T3
    We first turn to the legal principles outlined in He v.

Miller:

            The power of remittitur is not to be
            exercised lightly . . . because we repose
            enormous faith in the ability of juries to
            equate damages with dollars to "make the
            plaintiff whole, so far as money can do."
            We rely on juries to perform that task while
            recognizing that "[a]ssigning a monetary
            value to pain-and-suffering compensation is
            difficult because that kind of harm is 'not
            gauged by any established graduated scale.'"
            But a jury's authority is not unbounded and
            we have explained that "[o]ur role in
            assessing a jury verdict for excessiveness
            is to assure that compensatory damages
            awarded to a plaintiff 'encompass no more
            than the amount that will make the plaintiff
            whole[.]'"

            [207 N.J. at 248-49 (citations omitted).]

In light of these important policies, the Court reiterated the

familiar test that a trial judge should not disturb a jury award

unless     "'so   disproportionate     to        the       injury     and    resulting

disability as to shock the conscience.'"                     Id. at 249 (quoting

Baxter v. Fairmont Food Co., 74 N.J. 588, 604 (1977)).

    These     principles    continue       to   guide       our     courts   but   they

represent    only   a   starting   point        in     answering      the    difficult

question    about   when   a   verdict      is       "so    disproportionate"        or

"shock[ing] [of] the conscience" as to warrant a trial judge's


(continued)
(slip op. at 5, 10).       A petition for certification is pending in
the Supreme Court.



                                       8                                      A-0326-13T3
intervention because no two plaintiffs and no two juries are the

same.    A trial judge must begin "with the presumption that [the]

verdict is correct" and "view the evidence in the light most

favorable      to    plaintiff      in   evaluating      whether       remittitur      is

appropriate."        Id. at 249; see also Johnson v. Scaccetti, 192
N.J. 256,   281       (2007);    Baxter,    supra,    74    N.J.    at     598.      In

addition, the trial judge must be mindful that the task "is not

to bring a generous, but manifestly supportable, verdict down

into a range more to [the judge's] liking," but only "to reduce

a verdict that is 'shocking' and award in its place 'the highest

figure that could be supported by the evidence.'"                      He v. Miller,

supra, 207 N.J. at 250 (quoting Fertile v. St. Michael's Med.

Ctr., 169 N.J. 481, 500 (2001)).

       When concluding a verdict is excessive, a trial judge must

explain how that conclusion and the remitted amount were derived

from the record.           Ibid.; Fertile, supra, 169 N.J. at 501.                     In

this regard, the Supreme Court has endorsed a                          trial judge's

consideration        of    "other    verdicts"    while       cautioning      "that     in

doing so '[the trial judge] must give a factual analysis of how

the award is different or similar to others to which it is

compared.'"         He    v.   Miller,   supra,    207    N.J.    at    251    (quoting

Johnson, supra, 192 N.J. at 281).




                                           9                                    A-0326-13T3
       The Court in He v. Miller also expounded on the role played

by appellate courts in reviewing a remittitur order.                     Ibid.      The

Court emphasized that "the jury is the bedrock of our system of

justice," ibid., but that the trial judge has the limited power

to intervene when comparable verdicts and the judge's own "feel

of the case" – because "trial judges see much that juries do

not"   –     move   "[t]he   court's       own    informed    conscience"     to    the

belief that the verdict is disproportionate and shocking.                           Id.

at    254.      Consequently,      the     Court    emphasized    that      appellate

panels "must . . . recognize that their mere disagreement" with

the    judge's      evaluation     "will    not    suffice,"     and   they    "must"

instead "pay deference to the trial court's 'feel of the case.'"

Id. at 255 (quoting Johnson, supra, 192 N.J. at 282).

       Interesting      is   the     difference       of     opinion   as     to    the

application of the trial judge's "feel of the case" and the

judge's subjective, personal experiences found in the majority

and dissenting opinions in He v. Miller.                     Justice Albin, whose

dissenting opinion was joined by the Chief Justice, observed

that the majority had "exalt[ed] the trial judge's 'feel of the

case' above the jury's duty to decide for itself the quantum of

damages . . .         [and] undermines" the obligation of appellate

courts "to review remittitur motions . . . on the objective

evidence of record."             Id. at 267 (dissenting opinion).                  And,




                                           10                                 A-0326-13T3
with respect to the use of "subjective, personal experiences,"

the    Court's        dissenting     members     referred      to       Chief     Justice

Hughes's opinion in Baxter in observing that "however much trial

and appellate judges are affected by their subjective prejudices

and predispositions and life experiences, those 'individualized

propensities of mind' must somehow be merged into 'an amalgam of

common judicial experience related to the doing of justice,'"

and    they    must    "'resist      the   natural     temptation        to   substitute

their judgment for that of the jury.'"                       Id. at 268 (quoting

Baxter, supra, 74 N.J. at 596-97).               In a nutshell, it is not the

trial judge's conscience but a collective "judicial conscience"

that    guides    a    trial    judge's     examination      of     a    jury's      damage

award.

       This,     however,      was    a    minority    view,      and    the    majority

opinion makes clear that the trial judge's experience – in He v.

Miller, the trial judge had been on the bench "for only a few

months" but was an experienced practitioner of twenty-two years,

id. at 256 (majority opinion) – outweighed the many more decades

of collective experience of the appellate judges who objectively

reviewed the remittitur order.               That is, the majority determined

that    the    trial     judge's     subjective       view   that       he    "had   never

encountered a like" verdict for such a case – which included the

judge's identification of two other trials over which he had




                                            11                                    A-0326-13T3
presided since being appointed to the bench within the year –

was entitled to "significant" weight, ibid., and apparently the

greater experience of three appellate judges entitled to little

or no weight.   Thus, the trial judge's decision in He v. Miller

– that the case was more akin to "a spectrum of jury awards

. . . rang[ing] between $40,000.00 and $200,000.00," 207 N.J. at

243 – was dispositive4 apparently because he presided over the

trial, even though the judge's past experiences cannot possibly

be what our courts have long referred to as a trial judge's

"feel of the case."5   The utilization of the trial judge's past

personal experiences and subjective views is quite problematic,

not only because judges differ,6 and not only because no two


4
 Although endorsed by the majority in He v. Miller, the trial
judge there – after advising the jury that there was no
"yardstick" by which to assess pain and suffering – then used a
$200,000 yardstick to measure the jury verdict.
5
 "Feel of the case" comes from what the judge perceived had
occurred in the courtroom during the trial, even at times when
the jury was not present. See He v. Miller, supra, 207 N.J. at
254-55 (recognizing that trial judges "see plaintiffs entering
and leaving the courtroom each day, observe them when the jury's
attention is on another witness or exhibit, and are privy to
their interactions and behaviors when the jury is absent from
the courtroom during colloquy, conferences, and breaks during
proceedings").
6
 The He v. Miller majority acknowledged this, stating "all judges
come to the bench with different backgrounds, experiences,
perceptions, and views," and recognizing that "judges who have
gained experience on the bench in similar trials will have a
different, and perhaps better, basis on which to determine
                                                      (continued)


                               12                        A-0326-13T3
similar experiences are quite the same,7 but also because the

process    of    using   these      personal      experiences       defies      greatly

valued    attributes     of   our    judicial      system,    namely,      a   party's

right to discovery and the right to confront and cross-examine

information used to adjudicate the dispute.                    Because of He v.

Miller, a judge may simply rely on past experiences without

permitting the parties the right to inquire further or test the

sufficiency or accuracy of those experiences.                   In that way, the

process    was    transformed       from    an    objective    to    a     subjective

examination.      This interesting problem essentially boils down to

Justice Albin's criticism in his dissent when, in referring to

Johnson, supra, 192 N.J. at 281, he emphasized that "[i]t is not

the   [trial]     judge's     personal          conscience    but    the       judicial

conscience that controls."           He v. Miller, supra, 207 N.J. at 269

(dissenting opinion) (emphasis added).8




(continued)
whether a particular award is beyond the acceptable to such a
degree that it calls for remittitur." 207 N.J. at 253.
7
  The He v. Miller majority also recognized this. See 207 N.J. at
253 (observing that "no two plaintiffs are identical and no two
cases are identical").
8
 Indeed, as noted earlier, the first He v. Miller trial judge,
who had been on the bench less than a year, found anything over
$200,000 shockingly disproportionate, while the second He v.
Miller trial judge, who has been a judge for more than thirty
years, found nothing remotely shocking about a $500,000 pain and
suffering award in the same case.



                                           13                                  A-0326-13T3
       In any event, the He v. Miller majority opinion is that

which guides our disposition of this appeal, and we view that

decision       as     commanding         deference     to      the     trial        judge's

"subjective, personal experiences."                   With this as the framework

to which we are bound, we turn to the trial judge's decision,

although      we    first   examine      what    traditionally       constituted        the

judge's "feel of the case" before considering his subjective

view and personal past experiences.


                                             B

       In     describing     his     "feel       of   [this]     case,"       the     judge

described the considerable educational background of the jury,

his view that the jurors were not "rustic[s] in the style of

Norman Rockwell," citing DeHanes v. Rothman, 158 N.J. 90, 99

(1999), and that there were no "slackers" on the jury.                              He also

referred to plaintiff as the personification of the "perfect" or

"ideal" plaintiff in that he "dressed respectfully," was "always

prompt and quietly courteous," was "in obvious discomfort, but

he made efforts not to display that discomfort," and "testified

with    dignity,       humility       and       modesty."        The     judge        found

plaintiff's testimony to be "understated and straightforward";

"[i]n terms of his credibility and general appeal," the judge

"categorize[d] him in the 99th percentile."                           The judge        also

noted       that    plaintiff      did    not     appear    to   be     "in     any     way



                                            14                                   A-0326-13T3
exaggerating the impact this injury has had on his life," and he

"responded       to     excellent       cross-examination            forthrightly       and

honestly," concluding it was "not at all a surprise that the

jury   accepted       the   testimony        of    this    extraordinarily      credible

witness."        Accordingly,          the    judge       determined    "there     was    a

potential for a very sizable plaintiff's verdict" once the jury

determined – as it obviously did – that the so-called "low-

impact" collision caused the herniated disc.

       These observations certainly fall into the "feel of the

case" rubric to which our appellate courts have always deferred.

Based on these observations, and others set forth in the judge's

thorough    opinion,        he   recognized         the    verdict     was   "high"     and

"perhaps    at   the     far     end   of    the    bell[-]shaped       curve    used    in

statistical      analysis"       but    "not       shock[ing]    [to]    the    judicial

conscience."      If the analysis were to stop here, we would merely

state our agreement that the verdict is very high and near the

point of being disproportionately high, but we cannot conclude –

in light of our requirement to defer to both the jury's view of

the evidence and the judge's feel of the case – that it is

shocking    to    the    judicial      conscience.           Indeed,    this    analysis

alone is sufficient to compel our affirmance.

                                              C




                                             15                                  A-0326-13T3
    Even though the above discussion compels our conclusion, we

add the following comments regarding the judge's disclosure of

his "subjective, personal experiences" that also supported his

denial   of   the   new   trial   motion.   Considering   the   license

provided by the majority opinion in He v. Miller, the trial

judge provided the following information:

               I have been sitting as a civil trial
          judge for the last year, during which I have
          presided over [forty-one] trials.     [Twelve]
          of those cases settled after jury selection.
          [Nineteen] were defense verdicts, and only
          [eight]   verdicts  awarded   damages   to   a
          plaintiff.   Some of the plaintiff verdicts
          involved extremely modest damage awards.
          There were also two mistrials. . . .

               Before serving as a civil trial judge,
          I was a judge in the family division for
          three years. Before that I was engaged for
          [twenty-nine] years as a trial attorney, and
          for my last [twenty] years as a lawyer I did
          almost exclusively plaintiff's injury cases.
          I did try two cases in defense of injury
          claims, but I believe I had more than 100
          civil injury trials as plaintiff's counsel
          where a jury was selected.      I have been
          asked to do continuing legal education
          lectures more than [forty] times by various
          organizations.   I have been asked several
          times by the New Jersey Defense Association
          to speak at their annual daylong trial
          seminar.   I was [c]ertified by the Supreme
          Court as a Civil Trial Attorney. I serve on
          the Supreme Court Committee on the Rules of
          Evidence and am just now completing my third
          two-year term on that Committee.     I wrote
          two books for New Jersey lawyers in the
          injury field. One of [the] books is updated
          and reissued annually.      Researching and
          writing the annual revision has kept me



                                    16                          A-0326-13T3
           current    with    the    law     and    with   verdict
           trends.

    The judge also described a case over which he presided that

he found had some similarities; that case settled for $2,500,000

prior to the commencement of the jury's deliberations.9                    The

judge recognized the many differences – including that plaintiff

suffered   a   fractured   ankle    which,    after   surgery,   caused    her

"substantial    residual     pain   labeled    as   complex   regional    pain

syndrome."     We have no ability to examine further this purported




9
 The trial judge also noted that neither plaintiff nor defendants
cited comparable verdicts until defendants submitted their reply
brief.   Finding a lack of authentication, the judge refused to
consider defendants' "anecdotal information."      The record on
appeal does not disclose the authentication problem.     We would
note, however, that we are troubled by the use of reports of
jury verdicts in the New Jersey Law Journal or other similar
publications, or citations to our unpublished opinions, as
evidence of comparable jury verdicts.    The former are based on
hearsay or multiple levels of hearsay. And, in many instances,
reports contained in the New Jersey Law Journal's weekly
"Verdict Search" section, are one-sided.         See, e.g., 218
N.J.L.J. 1099 (Dec. 22, 2014) (advising that the report of the
verdict   and   the  underlying  circumstances   was   "based  on
information provided by plaintiff's counsel" and "[d]efense
counsel declined to contribute"); 218 N.J.L.J. 31 (Oct. 6, 2014)
(same); 216 N.J.L.J. 843 (June 23, 2014) (same); 216 N.J.L.J.
275 (Apr. 28, 2014) (same). The use of unpublished opinions, by
Rule 1:36-3, are not precedential and "shall [not] be cited by
any court"; we assume that the prohibition on citation also
limits a court's use of unpublished opinions as a source of
comparable verdicts.   In any event, defendants have not argued
in this appeal that the judge's refusal to consider whatever
information was provided to him (this information is not in the
record on appeal) was erroneous.



                                     17                              A-0326-13T3
"comparable" because all we know of it is what is stated in the

judge's written decision.

      Although a slim majority of the Supreme Court has held that

this information is relevant, we conclude that, to the extent it

has   any     bearing,      the   trial       judge's    subjective    personal

experiences – while different from or obviously at odds with

those of the original trial judge in He v. Miller10 – support his

determination that the verdict was not excessive.


                                         IV

      With or without the trial judge's personal experiences and

subjective view, we would affirm the order denying a new trial

or remittitur because of our obligation to honor the jury's

assessment     of   the    evidence   and      our   deference   to   the   trial

judge's     "feel   of    the   case."        In   objectively   reviewing    the


10
 We cannot help but observe that the version of "the judicial
conscience" applied by the first trial judge in He v. Miller
would undoubtedly have led to the issuance of a remittitur here,
and the version applied by the trial judge here would
undoubtedly have led to a rejection of a remittitur in He v.
Miller. The one difference, however, is that we do not view the
trial judge here as having allowed his prior experiences to
dominate his view of this verdict as we believe occurred in He
v. Miller.     Instead, before even discussing his own past
experiences and background, the judge described the injuries,
the plaintiff's great jury appeal, and his own "feel of the
case" as warranting a denial of defendants' post-verdict motion
before providing his experiences as further support for his
order. As we have said, those observations are sufficient, and
they convincingly demonstrate the verdict should be upheld.



                                         18                             A-0326-13T3
evidence   and   the     judge's    description    of    what    he   observed

throughout the trial, we conclude that although very high, this

verdict    cannot   be    said     to    be   shocking   to     the   judicial

conscience.

    Affirmed.




                                        19                            A-0326-13T3